DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the “means for” coupled with functional language without reciting sufficient structure to perform the recited function and the “means for” is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for” in claims 47-48 (a combination of CPU and algorithms are interpreted as the corresponding structure on Fig. 6 and paragraphs [171, 176-178, 210-211, 213-214, 256-257]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9-11, 13, 15-18, 34-35, 40, 42, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328277 A1 to Xiao et al. (hereafter refers as Xiao) in view of US 2011/0201341 A1 to Choudhury et al. (hereafter refers as Choudhury) and further in view of R1-1716546 to Asustek.
Regarding claims 1, 34, 47 and 49, Xiao teaches a method and an apparatus for wireless communication at a user equipment (UE) (a method for providing HARQ feedback to a plurality of cells/TRP and a UE to perform the method, Fig. 10a-10b, 12 and paragraphs [171-173]), comprising: 
a processor (the UE includes a processor, paragraph [196]),
memory coupled with the processor (the UE includes a memory coupled with the processor, Fig. 12 and paragraphs [194-196]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (instructions stored in the memory and executable by the processor to cause the UE to perform the method, paragraphs [194-196]): 
receive an allocation for the UE (UE receives an uplink resource allocation including timing for uplink transmission, paragraphs [114, 159, 164, 167]) to provide hybrid automatic repeat request (HARQ) acknowledgement feedback to a plurality of transmission reception points (TRPs) (to provide HARQ acknowledgment feedback to a plurality of cells, paragraphs [154, 170, 173] and Fig. 10a);
determine a TRP-specific HARQ acknowledgment for feedback transmissions to a TRP of the plurality of TRPs based at least in part on the allocation (the UE determines a cell-specific parameter(s) for acknowledgment feedback transmissions to a cell of a plurality of cells, paragraphs [171-173], based on cell identifier in the allocation, paragraphs [67, 114, 166, 175]); 
determine one or more TRP-specific uplink parameters for feedback transmissions to the TRP (the UE determines a cell-specific parameter for uplink transmissions for a plurality of cells, paragraphs [159, 164, 167, 171-173]); and
 transmit feedback to the TRP using a corresponding time identified by the allocation and using the TRP-specific acknowledgement and the one or more TRP-specific uplink parameters (the UE transmits acknowledgment feedback to the cell using a corresponding timing identified by the allocation, using the cell-specific acknowledgment parameter and using the one or more cell-specific uplink parameters, paragraphs [159, 164, 167, 171-173]).  
However, Xiao does not explicitly teach the allocation is a “slot” allocation.
Choudhury teaches a method (a method for uplink transmission based on slot allocation, paragraphs [65, 110, 113]) comprising:
receiving a slot allocation for the UE (a UE receives an uplink resource allocation information including a slot allocation for uplink transmission, paragraphs [26, 65, 110, 113]) to provide to a plurality of transmission reception points (TRPs) (to provide uplink transmission to a plurality of cells/base stations, paragraphs [65, 110, 113] and Fig. 6); 
determining a TRP-specific to a TRP of the plurality of TRPs based at least in part on the slot allocation (determining a cell specific transmission to a cell/base station based on the uplink resource allocation information, i.e. including an identification of a cell, paragraphs [26, 106, 107]); and
transmitting feedback to the TRP using a corresponding slot identified by the slot allocation and using the TRP-specific (the UE transmits uplink transmission to the cell using a corresponding slot identified by the uplink resource allocation information and using the cell-specific parameters, paragraphs [26, 106, 110, 113]).  
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving slot allocation as taught by Choudhury, with the teachings of receiving allocation to provide HARQ feedback to a plurality of transmission reception points (TRPs) as taught by Xiao, for a purpose of transmitting the HARQ feedback in particular slot instead of the timing, thus including efficiency in determining the interval for transmitting the HARQ feedback (see Choudhury, paragraphs [26, 106, 110, 113]).
However, the combination of Xiao and Choudhury does not explicitly teach the TRP-specific HARQ acknowledgment for feedback transmissions is a TRP-specific “HARQ acknowledgment codebook”. 
Asustek teaches determining a TRP-specific HARQ acknowledgement codebook for feedback transmissions to a TRP of the plurality of TRPs (determining a cell-specific HARQ acknowledgment parameter(s), including a HARQ acknowledgment codebook, for feedback transmission to a specific cell/TRP of a plurality of cell/TRPs, page 2, paragraphs [1-3]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining a TRP-specific HARQ acknowledgement codebook for feedback transmissions to a TRP as taught by Asustek, with the teachings of determining a TRP-specific HARQ acknowledgement codebook for feedback transmissions to a TRP based at least in part on the slot allocation as taught by combination of Xiao and Choudhury, for a purpose of increase efficiency in transmissions of HARQ feedbacks to the plurality of TRPs by employ the TRP-specific HARQ acknowledgement codebook for transmitting the HARQ feedback, since the channel conditions to each TRP are different  (see Asustek, page 2, paragraphs [2-3]).
Regarding claims 2 and 35, the combination of Xiao, Choudhury and Asustek further teaches wherein receiving the slot allocation comprises: receiving an allocation of slots to be used by the UE for providing HARQ acknowledgement feedback to different TRPs of the plurality of TRPs (wherein the uplink resource allocation comprising allocation of slots/timing to be used by the UE to provide HARQ acknowledge feedback to different cells/TRPs/base stations, see Xiao, paragraphs [170-173], see Choudhury, paragraphs [26, 106]), wherein each slot identified in the slot allocation is allocated for feedback transmissions by the UE to only one TRP of the plurality of TRPs (wherein each slot is corresponded to particular cell/TRP/base station, see Xiao, paragraph [172], see Choudhury, paragraphs [64-65, 98, 106, 113]). 
Regarding claim 9, the combination of Xiao, Choudhury and Asustek further teaches transmitting additional information to the TRP using the corresponding slot identified by the slot allocation (transmitting additional information to the TRP using the UL resource, see Xiao, paragraphs [170, 172], i.e. slot, see Choudhury, paragraphs [26, 106, 110, 113]).
Regarding claim 10, Xiao further teaches wherein the additional information is in a form of a physical uplink shared channel payload (the additional information is including a pusch payload, paragraphs [50, 56, 85]), or a channel state information report (the additional information is including a CQI information, paragraphs [170-172]).
Regarding claims 11 and 40, the combination of Xiao and Choudhury further teaches wherein transmitting feedback to the TRP using the corresponding slot comprises: transmitting the feedback via at least one of a physical uplink control channel (wherein the feedback is transmitted via the pucch during the timing, see Xiao, paragraph [170], i.e. slot, see Choudhury, paragraphs [26, 106, 110, 113]).
Regarding claims 13 and 41, the combination of Xiao and Choudhury further teaches wherein determining the one or more TRP specific uplink parameters for feedback transmissions to the TRP comprises: identifying TRP-specific power control parameters for transmissions to the TRP for the corresponding slot (identifying cell-specific power control parameters for the UL transmission for the corresponding timing, see Xiao, paragraphs [15, 144-146, 160], i.e. slot, see Choudhury, paragraphs [26, 106, 110, 113]).
Regarding claim 15, the combination of Xiao and Choudhury further teaches wherein determining the one or more TRP specific uplink parameters for feedback transmissions to the TRP comprises: identifying TRP-specific timing advance parameters for transmissions to the TRP for the corresponding slot (identifying cell-specific timing advance parameters for transmissions to the cell for the corresponding timing, see Xiao, paragraphs [109, 144, 164], i.e. slot, see Choudhury, paragraphs [26, 106, 110, 113]). 
Regarding claim 16, the combination of Xiao and Choudhury further teaches receiving the slot allocation via radio resource control (RRC) signaling (providing the uplink resource allocation via RRC signaling, see Xiao, paragraph [114, 173]).
Regarding claims 17 and 42, the combination of Xiao, Choudhury and Asustek further teaches: determining to transmit a plurality of HARQ acknowledgement feedback messages to the TRP of the plurality of TRPs (transmitting a plurality of HARQ acknowledgment feedback messages to the cell, see Xiao, paragraphs [170, 172, 173]); 
identifying a plurality of slots based at least in part on the slot allocation to transmit the plurality of HARQ acknowledgement feedback messages to the TRP (identifying the plurality of slots/UL resources, see Xiao, paragraphs [170, 172, 173], see Choudhury, paragraphs [26, 106, 107]); and 
transmitting the plurality of HARQ acknowledgement feedback messages to the TRP in the identified plurality of slots (transmitting the plurality of HARQ acknowledgement feedbacks to the cell in the identified slots, see Xiao, paragraphs [170, 172, 173], see Choudhury, paragraphs [26, 106, 107]). 
Regarding claim 18, the combination of Xiao, Choudhury and Asustek further teaches wherein the plurality of slots comprises slots allocated only to the TRP of the plurality of TRPs (transmitting the plurality of HARQ acknowledgement feedbacks to the cell in the identified slots, see Xiao, paragraphs [170, 172, 173], see Choudhury, paragraphs [26, 106, 107]). 
Claims 3 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328277 A1 to Xiao et al. (hereafter refers as Xiao) in view of US 2011/0201341 A1 to Choudhury et al. (hereafter refers as Choudhury) and R1-1716546 to Asustek as applied to claims above, and further in view of US 2019/0215783 A1 to Chakraborty.
Regarding claims 3 and 36, the combination of Xiao, Choudhury and Asustek further teaches wherein receiving the slot allocation comprises: receiving an allocation of slots to be used by the UE for providing HARQ acknowledgement feedback to different TRPs of the plurality of TRPs (wherein the uplink resource allocation comprising allocation of slots/timing to be used by the UE to provide HARQ acknowledge feedback to different cells/TRPs/base stations, see Xiao, paragraphs [170-173], see Choudhury, paragraphs [26, 106]). 
However, the combination of Xiao, Choudhury and Asustek does not explicitly teach the slots are allocated “asymmetrically” between the plurality of TRPs. 
Chakraborty teaches timings are allocated asymmetrically between the plurality of TRPs (asymmetrically allocating times/intervals between the plurality of base stations, paragraphs [63, 68, 69]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of timings are allocated asymmetrically between the plurality of TRPs as taught by Chakraborty, with the teachings of slots are allocated between the plurality of TRPs as taught by combination of Xiao, Choudhury and Asustek, for a purpose of increase efficiency in communication with the plurality of TRPs, by reducing or eliminating the overlap between the TRPs (see Chakraborty, paragraphs [63, 68 and 69]).

Claims 4-5 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328277 A1 to Xiao et al. (hereafter refers as Xiao) in view of US 2011/0201341 A1 to Choudhury et al. (hereafter refers as Choudhury) and R1-1716546 to Asustek as applied to claims above, and further in view of US 2019/0363840 A1 to Wang et al. (hereafter refers as Wang).
Regarding claims 4 and 37, the combination of Xiao, Choudhury and Asustek further teaches wherein determining the TRP-specific HARQ acknowledgement codebook comprises: determining the TRP-specific HARQ acknowledgement codebook based on at least one TRP-specific parameter (the UE determines a cell-specific parameter for acknowledgment feedback transmissions to a cell of a plurality of cells, see Xiao, paragraphs [171-173], based on cell identifier in the allocation, see Xiao, paragraphs [67, 114, 166, 175], see paragraphs [26, 106, 110, 113], wherein the cell-specific parameter comprises TRP-specific HARQ acknowledgement codebook, see Asustek, page 2, paragraphs [1-3]).
However, the combination of Xiao, Choudhury and Asustek does not explicitly teach that the TRP-specific parameter is “semi-statically” received. 
Wang teaches at least one TRP-specific parameter is semi-statically received (wherein at least one cell/base station scheduled parameter is semi-statically received by a UE, paragraphs [107, 162, 233, 234]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of at least one TRP-specific parameter is semi-statically received as taught by Wang, with the teachings of at least one TRP-specific parameter as taught by combination of Xiao, Choudhury and Asustek, for a purpose of increase flexibility in allocating the TRP-specific parameter by semi-statically transmitting the TRP-specific parameter, since the semi-statistic TRP-specific parameter provides flexibility for updating as need but not periodically (see Wang, paragraphs [107, 162, 233, 234]). 
Regarding claim 5, the combination of Xiao, Choudhury and Asustek further teaches wherein the at least one TRP-specific parameter is one or more of a number of cells supported by the TRP for carrier aggregation (number of cells in the COMP cooperating set, see Xiao, paragraph [114]), a cell-specific uplink-downlink configuration associated with a cell of the TRP (frame configuration, see Xiao, paragraph [114]), or a per-bandwidth part set of parameters defining physical downlink shared channel to feedback timing for the TRP (time and frequency for feedback, see Xiao, paragraphs [172-175]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328277 A1 to Xiao et al. (hereafter refers as Xiao) in view of US 2011/0201341 A1 to Choudhury et al. (hereafter refers as Choudhury) and R1-1716546 to Asustek as applied to claims above, and further in view of US 2021/0203451 A1 to Lei.
Regarding claim 8, the combination of Xiao, Choudhury and Asustek does not explicitly teach “comparing the slot allocation with a cell-specific uplink-downlink configuration associated with a cell of the TRP, wherein the feedback is transmitted to the TRP using the corresponding slot only if symbols of the corresponding slot allocated for feedback transmission are also allocated for uplink transmissions by the cell-specific uplink downlink configuration”. 
Lei teaches determining an HARQ acknowledgement codebook comprises: comparing the slot allocation with a cell-specific uplink-downlink configuration associated with a cell of the TRP (determining HARQ-ACK codebook based on slot with at least one symbol configured as UL as identified by UL/DL configuration associated with a cell, paragraphs [37-43]), 
wherein the feedback is transmitted to the TRP using the corresponding slot only if symbols of the corresponding slot allocated for feedback transmission are also allocated for uplink transmissions by the cell-specific uplink downlink configuration (wherein the HARQ acknowledgment feedback is transmitted using the slot when there is at least one UL symbol in the UL/DL configuration associated with the cell, paragraphs [37-42]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of comparing the slot allocation with a cell-specific uplink-downlink configuration associated with a cell of the TRP, wherein the feedback is transmitted to the TRP using the corresponding slot only if symbols of the corresponding slot allocated for feedback transmission are also allocated for uplink transmissions by the cell-specific uplink downlink configuration as taught by Lei, with the teachings of combination of Xiao, Choudhury and Asustek, for a purpose of ensure there is available uplink symbol/opportunity for the transmission of the HARQ-ACK (see Lei, paragraphs [37-42]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328277 A1 to Xiao et al. (hereafter refers as Xiao) in view of US 2011/0201341 A1 to Choudhury et al. (hereafter refers as Choudhury) and Asustek as applied to claims above, and further in view of US 2019/0103951 A1 to Park et al. (hereafter refers as Park).
Regarding claim 12, the combination of Xiao, Choudhury and Asustek does not explicitly teach “identifying that quasi co-location (QCL) information is configured for physical uplink control channel transmissions and identifying TRP-specific QCL information for the TRP” for the corresponding slot. 
Park teaches determining the one or more TRP-specific uplink parameters for feedback transmissions to the TRP comprises: identifying that quasi co-location (QCL) information is configured for physical uplink control channel transmissions (determining QCL information/configuration for uplink transmissions, paragraphs [549-551, 630]); and identifying TRP-specific QCL information for the TRP for the corresponding slot (wherein the QCL information/configuration is specific to each TRP/TP for transmitting uplink in a specific resource/slot/timing, paragraphs [549-551, 630]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of identifying that quasi co-location (QCL) information is configured for physical uplink control channel transmissions and identifying TRP-specific QCL information for the TRP for the corresponding slot as taught by Park, with the teachings of combination of Xiao, Choudhury and Asustek, for a purpose of reducing interferences between the TRPs by employing a corresponding/cell specific QCL information to transmit the HARQ acknowledgment feedbacks (see Park, paragraphs [549-551, 630]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328277 A1 to Xiao et al. (hereafter refers as Xiao) in view of US 2011/0201341 A1 to Choudhury et al. (hereafter refers as Choudhury) and Asustek as applied to claims above, and further in view of US 2006/0286996 A1 to Julian et al. (hereafter refers as Julian).
Regarding claim 14, the combination of Xiao, Choudhury and Asustek does not explicitly teach wherein the TRP-specific power control parameters comprise at least “a closed-loop power control parameter”. 
Julian teaches the TRP-specific power control parameters comprise at least one of a closed-loop power control parameter (each base station determines its own power control parameter comprising a closed-loop power control parameter, paragraph [38]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the TRP-specific power control parameters comprise at least one of a closed-loop power control parameter as taught by Julian, with the teachings of the TRP-specific power control parameters as taught by combination of Xiao, Choudhury and Asustek, for a purpose of improving the power control for each TRP since each of the TRPs is having different signal quality (see Julian, paragraph [38]). 

Claims 19-20, 22, 27-29, 31-33, 43-44, 46, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328277 A1 to Xiao et al. (hereafter refers as Xiao) in view of US 2011/0201341 A1 to Choudhury et al. (hereafter refers as Choudhury).
Regarding claims 19, 43, 48 and 50, Xiao teaches a method for wireless communication at a transmission reception point (TRP) (a method performed by a cell/base station, Fig. 10a-10c) and an apparatus for wireless communication at a transmission reception point (TRP) (cell/base station 1005, Fig. 10a), comprising: 
a processor (a processor, Fig. 11 and paragraphs [186, 190-191]), 
memory coupled with the processor (a memory coupled to the processor, Fig. 11 and paragraphs [186, 190-191] and Fig. 11); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (instructions stored in the memory and executable by the processor to cause the base station/cell to perform the method, Fig. 11 and paragraphs [186, 190-191]): 
identify, at the TRP, an allocation of at least one to be used by a user equipment (UE) to provide hybrid automatic repeat request (HARQ) acknowledgement feedback to the TRP (the base station identifies UL resources allocation comprising at least one timing/interval to be used by a UE to provide HARQ acknowledgement feedback to the cell/base station, paragraphs [54, 114, 128, 144, 159]); 
transmit a downlink message to the UE (the base station transmits a downlink message to the UE, paragraphs [170-172]); 
transmit an indication that the UE is to provide HARQ acknowledgement feedback using the at least one identified by the allocation (the base station transmits the UL resources allocation to the UE, paragraphs [144, 159, 179-181]); and 
receive, from the UE and on the at least one identified by the allocation, HARQ acknowledgement feedback pertaining to the downlink message (the base station receives from the UE and on the at least one timing identified by the Ul resources allocation, HARQ acknowledgement feedback associated with the downlink message, paragraphs [170-173, 180]).
However, Xiao does not explicitly teach the allocation is “slot” allocation and the “slot” allocation of at least one “slot”.
Choudhury teaches a method: 
identifying, at a TRP (one base station of the base stations, Fig. 1 and abstract), a slot allocation of at least one slot to be used by a user equipment (UE) (the base station generates an uplink resources allocation for a UE, abstract and paragraphs [23, 44, 46], wherein the uplink resources allocation comprises at least on slot for the UE to transmit messages/signals, paragraphs [38, 65, 110]) to provide to the TRP (wherein the uplink resources allocation comprises at least one uplink resource for the UE to provide uplink transmission(s) to the base station, abstract and paragraphs [23, 44, 46]);
transmitting an indication that the UE is to provide using the at least one slot identified by the slot allocation (the base station transmits the uplink resources allocation to the UE to indicating at least one slot, abstract and paragraphs [23, 44, 46, 110]); and 
receiving, from the UE and on the at least one slot identified by the slot allocation (the base station receives from the UE, on the at last one slot identified by the slot allocation, uplink message(s), paragraphs [42, 68, 115]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the slot allocation and the slot identified by the slot allocation as taught by Choudhury, with the teachings of the allocation to provide HARQ feedback to a plurality of transmission reception points (TRPs) as taught by Xiao, for a purpose of transmitting the HARQ feedback in particular slot instead of the timing, thus including efficiency in determining an interval for transmitting the HARQ feedback (see Choudhury, paragraphs [26, 106, 110, 113]).
Regarding claims 20 and 44, the combination of Xiao and Choudhury further teaches: 
transmitting the slot allocation to one or more other TRPs in communication with the UE to facilitate slot allocation coordination between the TRP and the one or more other TRPs (exchanging the slot allocation to one or more other cells/base station in a comp set in communication with the UE to facilitate slot allocation coordinate between the cells/base station and other cells/base stations, see Xiao, paragraphs [69, 71, 92, 96], see Choudhury, paragraphs [44, 49, 55, 58-59]);
receiving, from the one or more other TRPs, additional slot allocations identifying slots to be used by the UE to provide HARQ acknowledgement feedback to the one or more other TRPs (receiving, from the other base stations/cells, additional slot allocations to be used by UE to provide HARQ feedback to the other base stations/cells, see Xiao, paragraphs [69, 71, 92, 96], see Choudhury, paragraphs [44, 49, 55, 58-59]), wherein each slot identified in the slot allocation and the additional slot allocations is allocated for feedback transmissions by the UE to only one TRP; or a combination thereof (wherein each slot identified in the slot allocation and the additional slot allocation is to be used by the UE to provide feedback to the cell(s), see Xiao, paragraphs [69, 71, 92, 96], see Choudhury, paragraphs [44, 49, 55, 58-59]). 
Regarding claims 22 and 46, the combination of Xiao and Choudhury further teaches transmitting the indication via a downlink control information message (the cell/base station transmitting the uplink resources allocation via a downlink control information message, i.e. PDCCH/DCI, paragraphs [32, 49, 67, 118, 123, 164], see Choudhury, paragraphs [25, 84, 88]).
Regarding claim 27, the combination of Xiao and Choudhury further teaches receiving additional information from the UE using the at least one slot identified by the slot allocation (receiving additional information from the UE using the UL resource, see Xiao, paragraphs [170, 172], i.e. slot, see Choudhury, paragraphs [26, 106, 110, 113]).
Regarding claim 28, Xiao further teaches wherein the additional information is in a form of a physical uplink shared channel payload (the additional information is including a pusch payload, paragraphs [50, 56, 85]), or a channel state information report (the additional information is including a CQI information, paragraphs [170-172]).
Regarding claim 29, Xiao further teaches wherein receiving HARQ acknowledgment pertaining to the downlink message comprises: receiving the HARQ acknowledgment feedback via at least one of a physical uplink control channel (wherein the feedback is received via the pucch, paragraph [170]).
Regarding claim 31, the combination of Xiao and Choudhury further teaches transmitting TRP-specific power control parameters to the UE for transmissions to the TRP during the at least one slot (transmitting the cell-specific power control parameters for the UL transmission, see Xiao, paragraphs [15, 144-146, 160], i.e. slot, see Choudhury, paragraphs [26, 106, 110, 113]).
Regarding claim 32, the combination of Xiao and Choudhury further teaches transmitting TRP-specific timing advance parameters to the UE for transmissions to the TRP during the at least one slot (transmitting the cell-specific timing advance parameters for transmissions to the cell in the timing, see Xiao, paragraphs [109, 144, 164], i.e. slot, see Choudhury, paragraphs [26, 106, 110, 113]). 
 Regarding claim 33, the combination of Xiao and Choudhury further teaches transmitting the slot allocation via radio resource control (RRC) signaling (providing the uplink resource allocation via RRC signaling, see Xiao, paragraph [114, 173]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328277 A1 to Xiao et al. (hereafter refers as Xiao) in view of US 2011/0201341 A1 to Choudhury et al. (hereafter refers as Choudhury) as applied to claims above, and further in view of US 2019/0215783 A1 to Chakraborty.
Regarding claim 21, the combination of Xiao, Choudhury does not explicitly teach the slots are allocated “asymmetrically” between the TRP and the one or more other plurality of TRPs. 
Chakraborty teaches timings are allocated asymmetrically between the TRP and the one or more other plurality of TRPs (asymmetrically allocating times/intervals between the plurality of base stations, paragraphs [63, 68, 69]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of timings are allocated asymmetrically between the TRP and the one or more other plurality of TRPs as taught by Chakraborty, with the teachings of slots are allocated between the TRP and the one or more other plurality of TRPs as taught by combination of Xiao and Choudhury, for a purpose of increase efficiency in communication with the plurality of TRPs, by reducing or eliminating the overlap between the TRPs (see Chakraborty, paragraphs [63, 68 and 69]).

Claims 23-24 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328277 A1 to Xiao et al. (hereafter refers as Xiao) in view of US 2011/0201341 A1 to Choudhury et al. (hereafter refers as Choudhury) as applied to claims above, and further in view of US 2019/0363840 A1 to Wang et al. (hereafter refers as Wang).
Regarding claims 23 and 45, the combination of Xiao and Choudhury further teaches transmitting at least one TRP-specific parameter to the UE (the base station transmits the UL resources allocation that is specific to the base station, to the UE, paragraphs [144, 159, 179-181]), but however, does not explicitly teach the TRP-specific parameter is “semi-static” TRP-specific parameter.
Wang teaches transmitting at least one semi-static TRP-specific parameter to a UE (a cell/base station transmits at least one cell/base station scheduled parameter semi-statically to a UE, paragraphs [107, 162, 233, 234]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting at least one semi-static TRP-specific parameter to the UE as taught by Wang, with the teachings of at least one TRP-specific parameter as taught by combination of Xiao and Choudhury, for a purpose of increase flexibility in allocating the TRP-specific parameter by semi-statically transmitting the TRP-specific parameter, since the semi-statistic TRP-specific parameter provides flexibility for updating as need but not periodically (see Wang, paragraphs [107, 162, 233, 234]). 
Regarding claim 24, the combination of Xiao and Choudhury further teaches wherein the at least one semi-static TRP-specific parameter is one or more of a number of cells supported by the TRP for carrier aggregation (number of cells in the COMP cooperating set, see Xiao, paragraph [114]), a cell-specific uplink-downlink configuration associated with a cell of the TRP (frame configuration, see Xiao, paragraph [114]), or a per-bandwidth part set of parameters defining physical downlink shared channel to feedback timing for the TRP (time and frequency for feedback, see Xiao, paragraphs [172-175]).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328277 A1 to Xiao et al. (hereafter refers as Xiao) in view of US 2011/0201341 A1 to Choudhury et al. (hereafter refers as Choudhury) as applied to claims above, and further in view of US 2021/0203451 A1 to Lei.
Regarding claim 25, the combination of “receiving the HARQ acknowledgement feedback on the at least one slot identified by the slot allocation only if the at least one slot is identified as an uplink slot by a cell-specific uplink-downlink configuration associated with the TRP”.
 Lei teaches receiving the HARQ acknowledgement feedback on the at least one slot identified by the slot allocation only if the at least one slot is identified as an uplink slot by a cell-specific uplink-downlink configuration associated with the TRP (receiving the HARQ acknowledgment feedback on a slot identified by slot allocation when there is at least one UL symbol in the UL/DL configuration associated with the cell, paragraphs [37-42]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the HARQ acknowledgement feedback on the at least one slot identified by the slot allocation only if the at least one slot is identified as the uplink slot by a cell-specific uplink-downlink configuration associated with the TRP as taught by Lei, with the teachings of combination of Xiao and Choudhury, for a purpose of ensure there is available uplink symbol/opportunity for the transmission of the HARQ-ACK (see Lei, paragraphs [37-42]). 
Regarding claim 26, the combination of “receiving the HARQ acknowledgement feedback on symbols of the at least one slot identified by the slot allocation only if the symbols of the at least one slot are allocated for uplink transmissions by a cell-specific uplink-downlink configuration associated with the TRP”.
 Lei teaches receiving the HARQ acknowledgement feedback on symbols of the at least one slot identified by the slot allocation only if the symbols of the at least one slot are allocated for uplink transmissions by a cell-specific uplink-downlink configuration associated with the TRP (receiving the HARQ acknowledgment feedback on the symbols in a slot identified by slot allocation when there is at least one UL symbol in the UL/DL configuration associated with the cell, paragraphs [37-42]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the HARQ acknowledgement feedback on symbols of the at least one slot identified by the slot allocation only if the symbols of the at least one slot are allocated for uplink transmissions by a cell-specific uplink-downlink configuration associated with the TRP as taught by Lei, with the teachings of combination of Xiao and Choudhury, for a purpose of ensure there is available uplink symbol/opportunity for the transmission of the HARQ-ACK (see Lei, paragraphs [37-42]). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328277 A1 to Xiao et al. (hereafter refers as Xiao) in view of US 2011/0201341 A1 to Choudhury et al. (hereafter refers as Choudhury) as applied to claims above, and further in view of US 2019/0103951 A1 to Park et al. (hereafter refers as Park).
Regarding claim 30, the combination of Xiao and Choudhury does not explicitly teach transmitting “TRP-specific quasi co-location (QCL) information” to the UE. 
Park teaches transmitting “TRP-specific quasi co-location (QCL) information” to a UE (transmitting the QCL information/configuration specific to each TRP/TP, to a UE, for transmitting uplink in a specific resource/slot/timing, paragraphs [549-551, 630]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting TRP-specific quasi co-location (QCL) information to the UE as taught by Park, with the teachings of combination of Xiao and Choudhury, for a purpose of reducing interferences between the TRPs by employing a corresponding/cell specific QCL information to transmit the HARQ acknowledgment feedbacks (see Park, paragraphs [549-551, 630]). 

Allowable Subject Matter
Claims 6-7 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0227859 A1 discloses providing closed-loop power control by a specific base station (see paragraphs [207, 220]).
US 2021/0328728 A1 discloses identifying codebook process based on slot number and serving cell index (see paragraph [111])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        September 9, 2022